Citation Nr: 1503215	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to March 2008.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating in excess of 10 percent for the Veteran's service-connected right carpal tunnel syndrome (CTS).  The Veteran expressed disagreement with this decision.
The Board notes that on December 7, 2010, the Veteran submitted a VA Form 21-256 noting that she was applying for "Pension."  However, in an April 26, 2011 Report of General information it was noted that the Veteran called regarding her December 7, 2010 claim and stated that the claim should be an increase for CTS of the right wrist, not for pension.  

The Board also notes that after the RO issued the April 2014 Supplemental Statement of the Case (SSOC) that reviewed electronic VA medical center (VAMC) through December 18, 2013 and the February 2014 VA examination, more VAMC files were added to claims file.  However, these treatment records, including from March 2014 where the Veteran seeks treatment for left carpal tunnel, include the same repeated medical history that was present in treatment records already reviewed for the April 2014 SSOC.  This evidence essentially duplicates information previously of record or is not relevant to the issue currently on appeal before the Board.  Thus, neither a waiver of Agency of Original Jurisdiction review nor a remand for a Supplemental Statement of the Case is required.  See 38 U.S.C.A. §38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014).   

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The Veteran's right carpal tunnel syndrome is manifested by no more than mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Codes 8515, 8516 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

In December 2013, the Board remanded this matter in for a new VA examination and any outstanding treatment records.  As a result of the remand, the AMC/RO sent the Veteran a letter requesting any outstanding records in March 2014 to which the Veteran replied that all of her post-service treatment has been through the VA, provided her an examination in February 2014 for her CTS, and readjudicated the increased rating claim in a 2014 Supplemental Statement of the Case.  Thus there has been substantial compliance with the increased rating claim remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In a correspondence dated in July 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In July 2011, notice was provided regarding the type of evidence needed to substantiate the increased rating claim for CTS, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with her claim in February 2014 in accordance with the December 2013 Board remand, as well as in December 2011.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed decision.  The Board finds the medical information of record to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Veterans Appeals (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

The Veteran's Carpal Tunnel Syndrome is rated under Diagnostic Code 8515 for the median nerve.  During the most recent February 2014 VA examination, the examiner noted that the Veteran had mild incomplete paralysis of the ulnar nerve, as opposed to the median nerve.  Therefore regulations for both the median and ulnar nerves will be considered and included below.

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete paralysis of the median nerve with the dominant hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, an inability to make a fist, the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; pain with trophic disturbances, a 70 percent rating is warranted for the dominant hand. 60 percent rating is warranted for the minor hand.  Incomplete, severe paralysis warrants assignment of a 50 percent rating for the dominant hand and 40 percent for the minor hand; incomplete, moderate paralysis warrants a 30 percent rating for the dominant hand and 20 percent for the minor hand; and incomplete mild paralysis warrants a 10 percent rating for both dominant and minor hands.

Under 38 C.F.R. § 4.124a, Code 8516, where there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 60 percent rating is warranted for the dominant hand and 50 percent for the minor hand.  Incomplete, severe paralysis warrants assignment of a 40 percent rating for the dominant hand and 30 percent for the minor hand; incomplete, moderate paralysis warrants a 30 percent rating for the dominant hand and 20 percent for the minor hand; and incomplete mild paralysis warrants a 10 percent rating for either the dominant or minor hand.

The words 'mild,' 'moderate' and 'severe' are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6 (2014).  The term 'incomplete paralysis' as it pertains to peripheral nerve disabilities indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In March 2011, the Veteran had a VA examination for her wrist.  While the claims file was not available for review, the Veteran's medical records were still reviewed and the examiner assessed the current severity of the Veteran's symptoms through examination, and by recording the Veteran's medical history.  Records note that her wrist was stable and she was not receiving treatment other than wearing a brace.  The Veteran reported an overall decrease in strength and dexterity of the hand as well as numbness and tingling.  During a general examination, wrist dorsiflexion was to 70 degrees with no pain throughout; wrist palmar flexion was 0 to 80 degrees with no pain throughout; wrist radial deviation was 0 to 20 degrees with no pain throughout; and wrist ulnar deviation was 0 to 45 degrees no pain throughout.  During the detailed motor examination there was active movement against full resistance during wrist flexion and extension.  Muscle strength was normal and there was no atrophy.  Imaging showed no acute fracture or dislocation in the right hand and no bony abnormalities.  The examiner found no impaired strength or dexterity of the hand, nor was there angulation, ankyloses, or amputation of any of the digits.  Detailed reflex findings were normal, as was sensory testing, for the right upper extremity.  

VAMC treatment records from as far back as May 2011 show Veteran's reported medical history as thumb, right wrist, and right hand tingling and numbness from the wrist and going up her forearm.  The Veteran complained of constant numbness of the fingers on her right hand.

The Veteran was afforded a VA examination in December 2011.  The Veteran stated her condition was unchanged since the examination in March 2011.  She had intermittent but daily tingling and numbness in the wrist triggered by certain positions of the wrist and extended typing.  Numbness occurred in all fingers of the hand and pain started in the wrist and radiated to the forearm.  The Veteran wore a splint and did daily exercises but they provided no relief.  The examiner noted mild intermittent pain (usually dull) of the right upper extremity.  The examiner also noted mild paresthesia and numbness of the right upper extremity.  Wrist flexion, extension, grip strength, and pinch were at normal strength.  Phalen's sign and Tinel's sign testing were positive.  The examiner noted mild incomplete paralysis of the median nerve.  There was no muscle atrophy.  Deep tendon reflexes were at 2+ (meaning normal), sensation testing for light touch was normal in the inner forearm, outer forearm, hand, and fingers.  Regarding sensory findings, the Veteran had normal sensation to monofilament testing of the fingers on both hands.  She demonstrated normal ability to distinguish between sharp and dull on all fingers of both hands.  There were no trophic changes.  The examiner also noted the Veteran demonstrated full range of motion of the wrist in all directions although the Veteran complained of pain at extreme dorsiflexion and palmar flexion.  There was no additional functional limitation with repetitive motion.  The Veteran's CTS did not impact her ability to work.  

In March 2012, the Veteran submitted her Notice of Disagreement in which she stated that the past two years she had experienced pain radiating to the forearm, inflammation, numbness, and tingling, and that it was worse at night, so she had to sleep with her hand on a pillow.  She also stated she would wake up in the night because of pain, numbness, and tingling of her hand.  She said her primary care doctor recommended a splint and exercises, but they did not help.  She stated when she visited her doctor, the doctor would ask about the Veteran's hand and the Veteran would say it was "still the same and I'm dealing with it" and that she would not just "run" to a medical center every time pain occurred.  She stated she was dealing with pain, inflammation, numbness and tingling on a daily basis.  

In November 2012, the Veteran submitted her VA Form 9 substantive appeal, in which she said that her CTS had become worse since she first applied for service connection in 2008 and that she did not need pain medication and a brace then, as opposed to now.  She also stated that she experienced pain, numbness, and tingling every day, being the worst at night.  

The Veteran was afforded another VA examination in February 2014.  The examiner noted mild intermittent pain (usually dull) of the dominant right upper extremity as well as mild paresthesia and numbness.  Strength testing for wrist flexion, wrist extension, grip, and pinch (thumb to index finger) was normal.  Reflex testing was also normal.  Sensory exam of the hand/fingers was found to be decreased on light touch, although sensory exam of the forearm was normal.  The Veteran did not display trophic changes nor was there atrophy.  The examiner in this instance noted that the right median nerve was normal, but the right ulnar suffered from mild incomplete paralysis.  The examiner noted the Veteran's nerve condition did not impact her ability to work.  February 2014 imaging showed a normal right wrist study.  Regarding range of motion, palmar flexion ended at 80 or greater degrees with no objective evidence of pain on motion, and dorsiflexion ended at 70 or greater degrees with no objective evidence of pain on motion.  The Veteran did not have additional limitation of range of motion upon repetitive testing.  She had no ankylosis of the wrist.  

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that the right carpal tunnel syndrome has been manifested by complaints of pain and numbness and associated functional loss consistent with overall mild incomplete paralysis of the median and ulnar nerves, which is contemplated by the current 10 percent disability evaluation.  Both the December 2011 and February 2014 VA examiners rated the Veteran's incomplete paralysis as 'mild.'

Although the Veteran has been found at different times to have incomplete paralysis of different nerves, the ulnar and median nerves, her symptoms for each nerve overlap each other.  The Veteran has consistently complained of pain, numbness, and tingling of the right hand or fingers.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, a separate or higher evaluation under a different diagnostic code is not warranted at any point during the appeal period.

The Board further finds that no higher or separate rating is assignable under any other potentially applicable provision of VA's rating schedule.  Under the schedule of ratings of the musculoskeletal system, a 10 percent rating is not warranted for the wrist unless there is dorsiflexion of less than 15 degrees and a higher rating is not warranted unless there is ankylosis of the joint at 20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a,  Diagnostic Codes 5214, 5215.  Here, there is no evidence of ankylosis or that the Veteran's wrist dorsiflexion was less than 15 degrees.  Moreover, limitation of wrist motion is contemplated by Diagnostic Codes 8515 and 8516, such that assigning a separate rating pursuant to Diagnostic Code 5215 would constitute pyramiding.  

With regard to neurologic signs and symptoms, the Veteran complains of pain,  tingling and numbness in the wrist or fingers.  The symptoms were described as mild in the examination reports.  Objectively, her strength is assessed as normal, she has full range of motion of the wrist, reflexes are normal and there is no atrophy or trophic changes.  However, decreased sensation to light touch of the hand and fingers was found on the most recent examination.  Accordingly, the Board finds that the severity of the disability approximates mild incomplete paralysis rather than moderate incomplete paralysis under the rating schedule.  The Veteran's reported symptoms and the decreased sensation to light touch approximate mild incomplete paralysis.  As the manifestations and reported symptoms are not more severe and as her strength and range of motion are normal, a higher rating is not warranted.  

Based upon the guidance of the Court in Hart the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal, manifested by pain, numbness, and tingling, due to incomplete paralysis rated by the VA doctors as 'mild,' and as such staged ratings are not warranted.  At no point during the appeal has moderate or severe incomplete paralysis, or complete paralysis of the median or ulnar nerve been present.  

Extraschedular Consideration of Right Wrist Carpal Tunnel Syndrome

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right CTS, including symptoms of pain, numbness, tingling and decreased sensation, is contemplated and reasonably described by the rating schedule.  In sum, the Board finds that a comparison of the Veteran's CTS with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has only been granted service connection for right wrist carpal tunnel syndrome and thus cannot be looked at in combination other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right wrist CTS.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that her service-connected CTS renders her unable to obtain or retain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome is denied.  




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


